[Cite as State v. Osborn, 2017-Ohio-8228.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105196



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  TREVON A. OSBORN
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-16-606185-A

        BEFORE:           McCormack, P.J., Stewart, J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                     October 19, 2017
ATTORNEY FOR APPELLANT

Paul A. Mancino, Jr.
Mancino, Mancino & Mancino
75 Public Square Bldg., Ste. 1016
Cleveland, OH 44113-2098


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Anna Woods
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, P.J.:

       {¶1} Defendant-appellant Trevon A. Osborn appeals from his conviction

following a guilty plea. After a thorough review, we affirm.

                                 I. Procedural History

       {¶2} Osborn was charged in a 12-count indictment as follows: Count 1 —

aggravated burglary in violation of R.C. 2911.11(A)(1); Count 2 — aggravated burglary

in violation of R.C. 2911.11(A)(2); Count 3 — aggravated robbery in violation of R.C.

2911.01(A)(1); Count 4 — grand theft in violation of R.C. 2913.02(A)(1); Count 5 —

theft in violation of R.C. 2913.02(A)(1); Count 6 — kidnapping in violation of R.C.

2905.01(B)(2); Count 7 — aggravated robbery in violation of R.C. 2911.01(A)(1);

Count 8 — kidnapping in violation of R.C. 2905.01(B)(2); Count 9 — aggravated

robbery in violation of R.C. 2911.01(A)(1); Count 10 — kidnapping in violation of R.C.

2905.01(B)(2); Count 11 — improperly handling firearms in a motor vehicle in violation

of R.C. 2923.16(B); and Count 12 — impersonation of certain officers in violation of

R.C. 2921.51(E). All charges contained one- and three-year firearm specifications as

well as a forfeiture specification. The incident from which the charges stem involved

three victims.

       {¶3} Osborn entered into a plea agreement, whereby he pleaded guilty to the

charges contained in Counts 1 and 3 (and the three-year firearm specifications), Counts

4–6 (amended to delete the firearm specifications), Counts 7–9 (amended to delete the

firearm specifications), and Counts 11 and 12 (amended to delete the firearm
specifications).   Osborn also pleaded guilty to the forfeiture specification.          The

remaining charges and firearm specifications were nolled. The court accepted Osborn’s

plea and found him guilty.        The court then referred Osborn for a presentence

investigation report (“PSI”) and scheduled the matter for sentencing.

       {¶4} At the sentencing hearing, the parties agreed that Counts 3, 4, 5, and 6

merged, and Counts 7 and 8 merged. The state elected the defendant to be sentenced on

Counts 3 and 7. The court then sentenced Osborn to three years in prison on the

underlying offense in Count 1 as well as three years for that count’s firearm specification;

three years on the underlying offense in Count 3 as well as three years for that count’s

firearm specification; three years each on Counts 7, 9, and 12; and 18 months on Count

11.   The court ordered the underlying offenses in Counts 1 and 3 to be served

concurrently to each other but consecutively to the respective firearm specifications. The

court also ordered the sentences in Counts 7 and 9 to be served consecutively, while

Counts 11 and 12 would be served concurrently. The aggregate prison sentence is 15

years. The court then ordered the forfeiture of weapons and it waived all fines and costs.

                                II. Assignments of Error

       {¶5} Osborn now appeals, assigning five errors for our review. We will address

several of the alleged errors together and out of order. The assignments of error are as

follows:

       I.     Defendant was denied due process of law and equal protection of the
              law when he was sentenced to a maximum sentence for a third
              degree felony and a minimum sentence for a first degree felony.
      II.    Defendant was denied due process of law when the court imposed
             consecutive sentences based upon judicial factfinding which denied
             defendant his Sixth Amendment right.

      III.   Defendant was denied due process of law when the court imposed a
             consecutive sentence without making the proper necessary findings.

      IV.    Defendant was denied due process of law when the court accepted
             pleas of guilty to various offenses without determining that the
             defendant understood the nature of the offenses.

      V.     Defendant was denied due process of law and subjected to

             unconstitutional multiple punishments when he was sentenced

             consecutively on firearm specification[s].

                                  III. The Guilty Plea

      {¶6} In his fourth assignment of error, Osborn contends that the court erred in

accepting his guilty plea without determining that he understood the nature of the

offenses.

      {¶7} When a defendant enters a plea in a criminal case, “the plea must be made

knowingly, intelligently, and voluntarily.     Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.” State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996).

To ensure that a defendant enters a plea knowingly, voluntarily, and intelligently, a trial

court must engage in an oral dialogue with the defendant in accordance with Crim.R.

11(C). Id. The underlying purpose of Crim.R. 11(C) is to convey certain information to

a defendant so that he or she can make a voluntary and intelligent decision regarding
whether to plead guilty. State v. Schmick, 8th Dist. Cuyahoga No. 95210,

2011-Ohio-2263, ¶ 5.

       {¶8} Crim.R. 11(C)(2) requires that a trial court determine from a colloquy with

the defendant whether the defendant understands (1) the nature of the charge and

maximum penalty, (2) the effect of the guilty plea, and (3) the constitutional rights waived

by a guilty plea. State v. Brown, 8th Dist. Cuyahoga No. 104095, 2017-Ohio-184, ¶ 5,

citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621.

       {¶9} The reviewing court conducts a de novo review to determine whether the

trial court accepted a plea in compliance with Crim.R. 11(C). State v. Cardwell, 8th

Dist. Cuyahoga No. 92796, 2009-Ohio-6827, ¶ 26.             Where the issue concerns a

nonconstitutional requirement, such as whether the defendant understood the nature of the

charges or the maximum penalties for the offenses, we review for substantial compliance.

 See State v. Jordan, 8th Dist. Cuyahoga No. 103813, 2016-Ohio-5709, ¶ 46, citing Veney

at ¶ 14-17. “Substantial compliance means that under the totality of the circumstances

the defendant subjectively understands the implications of his plea and the rights he is

waiving.” State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990); State v.

Stewart, 51 Ohio St.2d 86, 364 N.E.2d 1163 (1977).

       {¶10} Moreover, when a nonconstitutional aspect of a plea is at issue, a defendant

must show prejudice before the plea will be vacated for a trial court’s error involving the

court’s compliance with Crim.R. 11(C). Jordan at ¶ 47, citing Veney at ¶ 17. The test
for prejudice is whether the plea would have otherwise been made. State v. Malenda, 8th

Dist. Cuyahoga Nos. 104736 and 104829, 2017-Ohio-5574, ¶ 5.

       {¶11} Osborn alleges that “no determination was made that [he] fully understood

the nature of the offenses.” In support, he claims that he was not aware that he was

pleading guilty to the three-year firearm specifications because of the numerous counts,

multiple victims and “different versions of the same offense,” and several one- and

three-year specifications, and that because of this alleged confusion, the court should have

made the determination. Thus, as Osborn contends, the court’s failure to make such a

determination denied him due process of the law.

       {¶12} After a thorough review of the record, we find that the trial court did, in

fact, find that Osborn understood the nature of the charges, and the record supports the

court’s determination.

       {¶13} Here, after the parties put the plea agreement on the record, the court noted

that the minimum sentence would be nine years due to the felony offenses and the firearm

specifications involved, and Osborn indicated that he understood. The court specifically

asked Osborn if he reviewed the indictment and understood “all those charges against

[him], to which he replied, “Yes, your Honor.” The court also asked Osborn if he was

satisfied with the services of his attorney, and he replied that he was satisfied. The court

encouraged Osborn to ask questions should he have any questions during the proceedings.

       {¶14} Thereafter, the court engaged in a colloquy about the medication Osborn

was taking:
      Court:          So you’re on medication that helps [you]?

      Osborn:         It helps me maintain.

      Court:          Okay. And you take that every day?

      Osborn:         Yes, your Honor.

      Court:          And how long have you been taking that?

      Osborn:         I [have] been taking that since I was 12 or 13.

      Court:          So that helps your mental health situation. Right?

      Osborn:         Yes, your Honor.

      Court:          But does that affect your ability to understand what’s
                      happening in court today?

      Osborn:         No, your Honor.

      Court:          So do you, in fact, understand what is happening today?
      Osborn:         Yes, your Honor.

      {¶15} The court then thoroughly reviewed the constitutional rights that Osborn

was waiving and ensured that Osborn understood that he waived those rights by pleading

guilty. The court reviewed all of the charges to which Osborn agreed to plead guilty,

including the three-year firearm specifications accompanying Counts 1 and 3, as well as

the maximum penalties involved with each charge.

      {¶16} Specifically regarding the firearm specifications, the court engaged in the

following colloquy:

      Court:          Now, since you’re pleading guilty to a firearm specification
                      — two firearm specifications — obviously you already know
                      that prison is mandatory in this case. But pleading guilty to
                      two firearm specifications means that the three-year firearm
                     specifications must run consecutive to one another and to the
                     underlying offense. So that means that you face a minimum,
                     with just the firearm specification, on the underlying offense
                     of 9 years in prison.

      Osborn:        Just the firearm specifications?

      Court:         Two firearm specifications that have to be run consecutive to
                     each other. And then they run consecutive to the underlying
                     offense, so the two firearm specifications together is 6 years.
                      And then the underlying offense of Count 1, aggravated
                     burglary, * * * the minimum is 3 years. So running
                     consecutive to that, that adds years on so that makes it a
                     minimum prison sentence of 9 years.

      Osborn:        I understand, your Honor.

      Court:         That’s the minimum. However, if all of your counts are run
                     consecutive to one another * * *, then you are looking at a
                     maximum sentence of — do you know that number,
                     [counsel]?

      Prosecutor:    * * * If everything were to run consecutive to each other with
                     no merger, it would be 123 years. If the kidnapping and the
                     robbery were to merge, he would be looking at a sentence of
                     90 years, your Honor.

      Court:         * * * Do you understand that?

      Osborn:        Yes, your Honor.

      {¶17} During this exchange, the court repeatedly asked Osborn if he understood, to

which he replied in the affirmative.       The court continued to explain the other

consequences of his plea, including court costs, mandatory fines, restitution, fees, and

postrelease control. Osborn again stated that he understood.

      {¶18} Finally, Osborn confirmed that no threats or promises were made in

exchange for his plea. When asked if he understood that there is no promise of a
particular sentence, Osborn answered, “Yes.” The court then accepted Osborn’s guilty

plea, satisfied that he “understands the nature of the charges, the effect of [the] plea, and

the maximum penalties [that] may be imposed,” and the court found Osborn’s plea was

made knowingly, intelligently, and voluntarily.

       {¶19} In light of the above, we find that the trial court complied with Crim.R. 11

in ensuring that Osborn’s plea was knowingly, voluntarily, and intelligently entered, and

the record shows, that Osborn did, in fact, understand the nature of the charges and the

implications of his plea.    Osborn has failed to identify any part of the record that

demonstrates otherwise. Moreover, Osborn fails to demonstrate how the court’s alleged

failure to determine that he understood the charges would have caused the plea to have

otherwise been made.

       {¶20} Osborn’s fourth assignment of error is overruled.
                                   IV. The Sentence

       {¶21} In his remaining assignments of error, Osborn takes issue with several

aspects of his sentence. He contends that the court improperly sentenced him to the

maximum sentence for a third-degree felony while imposing a minimum sentence on the

first-degree felony; the court failed to consider the purposes and principles of felony

sentencing mandated by R.C. 2929.11 and 2929.12; the court’s alleged improper

considerations did not warrant consecutive sentences; the court failed to make the

statutorily mandated consecutive sentence findings; and the court’s imposition of

consecutive firearm specifications resulted in unconstitutional multiple punishments for

the same crime.

                                A. Standard of Review

       {¶22} In reviewing felony sentences, we do not review the sentence for an abuse

of discretion.    R.C. 2953.08(G)(2); see also State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, 59 N.E.3d 1231. Rather, we may increase, reduce, modify a sentence,

or vacate and remand for resentencing if we clearly and convincingly find that the record

does not support the sentencing court’s statutory findings under R.C. 2929.14(C)(4) or the

sentence is contrary to law.     State v. Wenmoth, 8th Dist. Cuyahoga No. 103520,

2016-Ohio-5135, ¶ 12, citing R.C. 2953.08(G)(2).

       {¶23} A sentence is contrary to law if it falls outside the statutory range for the

particular degree of offense or if the trial court fails to consider the purposes and

principles of felony sentencing set forth in R.C. 2929.11 and the sentencing factors set
forth in R.C. 2929.12.         State v. Pawlak, 8th Dist. Cuyahoga No. 103444,

2016-Ohio-5926, ¶ 58. Additionally, the imposition of consecutive sentences is contrary

to law if a trial court fails to make the findings mandated by R.C. 2929.14(C)(4). State v.

Morris, 2016-Ohio-7614, 73 N.E.3d 1010, ¶ 24 (8th Dist.), citing State v. Bonnell, 140

Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37; State v. Primm, 8th Dist.

Cuyahoga No. 103548, 2016-Ohio-5237, ¶ 66.

       {¶24} A trial court has full discretion to impose any term of imprisonment within

the statutory range, as long as it considers the sentencing purposes in R.C. 2929.11 and

the guidelines contained in R.C. 2929.12. State v. Ray, 8th Dist. Cuyahoga No. 101142,

2014-Ohio-4689, ¶ 14, citing       State v. Holmes, 8th Dist. Cuyahoga No. 99783,

2014-Ohio-603, ¶ 8.     Therefore, a sentence imposed within the statutory range is

“presumptively valid” if the court considered the applicable sentencing factors. State v.

Collier, 8th Dist. Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15, citing State v. Foster, 109

Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, paragraph seven of the syllabus.

           B. Purposes and Principles of Sentencing and Judicial Factfinding

       {¶25} In this case, Osborn does not dispute that he was sentenced within the

statutory range for his offenses. He contends in his first assignment of error, however,

that in imposing the maximum sentence for a third-degree felony (three years on Count

12, impersonation of certain officers) and a minimum sentence for a first-degree felony

(three years each on the aggravated burglary and aggravated robbery charges in Counts 1,

3, 7, and 9), the court failed to properly consider the purposes and principles of felony
sentencing. Additionally, in his second assignment of error, he contends that the trial

court violated his Sixth Amendment right to a jury trial when the court engaged in judicial

factfinding. He argues that rather than basing his sentence on the statutorily mandated

considerations, the court based his sentence on facts not alleged in the indictment or

admitted by him at the time of his plea.

       {¶26} R.C. 2929.11(A) provides that the overriding purposes of felony sentencing

are (1) to protect the public from future crime by the offender and others; and (2) to

punish the offender using the minimum sanctions that the court determines accomplish

those purposes without imposing an unnecessary burden on state or local government

resources.    Further, the sentence imposed shall be “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact on the victim, and

consistent with sentences imposed for similar crimes by similar offenders.” R.C.

2929.11(B).

       {¶27} The court that imposes a felony sentence has the discretion to determine the

most effective way to comply with the purposes and principles of sentencing as outlined

above. R.C. 2929.12(A); State v. Switzer, 8th Dist. Cuyahoga No. 102175,

2015-Ohio-2954, ¶ 10. In exercising this discretion, however, the sentencing court must

consider a statutory list of factors regarding the seriousness of the offender’s conduct and

the likelihood of recidivism, as well as any other factors relevant to achieving these

purposes and principles of sentencing. See R.C. 2929.12; Switzer.
       {¶28} Although the trial court has a mandatory duty to “consider” the statutory

factors under R.C. 2929.11 and 2929.12, the court is not required to engage in any factual

findings under R.C. 2929.11 or 2929.12. State v. Combs, 8th Dist. Cuyahoga No. 99852,

2014-Ohio-497, ¶ 52; State v. Bement, 8th Dist. Cuyahoga No. 99914, 2013-Ohio-5437, ¶

17. Nor is the trial court required to explain its analysis of those factors. Switzer at ¶ 8.

“While trial courts must carefully consider the statutes that apply to every felony case, it

is not necessary for the trial court to articulate its consideration of each individual factor

as long as it is evident from the record that the principles of sentencing were considered.”

 State v. Gonzalez, 8th Dist. Cuyahoga No. 102579, 2015-Ohio-4765, ¶ 6, citing State v.

Roberts, 8th Dist. Cuyahoga No. 89236, 2008-Ohio-1942, ¶ 10.

       {¶29} Here, the court heard from Osborn, his counsel, and the state. Defense

counsel urged the court to consider the fact that this case is Osborn’s first conviction as

an adult and his client was “not the main perpetrator.” Osborn then offered an apology

to the victims, stating that he “did wrong,” he “wasn’t thinking,” and he made a mistake.

The court then discussed with Osborn the facts of the case as summarized in the PSI:

       The victims told the police that they were in their bedroom when they heard
       loud banging on the front door. Two males yelled Cleveland police, open
       up and then proceeded to break down the front door. The males, one
       identified as Osborn, ran into the bedroom and hit [the victim] on the head *
       * * with a handgun and told him to get on the ground.

       One of the males put a pillow on the victim’s head and said don’t— using

       bad language — move or I’ll kill you. The victim could hear the other

       male rummaging through his property before they exited the home. * * *
       [T]he other victim said she ran into someone’s room to hide and a male put

       a gun to her head and screamed do not open your eyes and do not open the

       covers or I’ll shoot you. The defendants proceeded to fill garbage bags of

       items and place [the bags] in the back of their vehicle.

       {¶30} The court noted that Osborn’s actions were not “a mistake,” rather, they

resembled “a thought-out criminal plan to terrorize people.” The court stated that in

looking at Osborn’s record as a juvenile, the record showed he had a prior burglary and a

prior robbery, as well as charges of disorderly conduct, drug possession, and unauthorized

use of a motor vehicle. The court noted that Osborn’s conduct as an “active participant”

in pretending to be a police officer, breaking down the door, and “terroriz[ing]” the

victims “is so violent and reprehensible.”

       {¶31} The court then heard from the prosecutor, who provided a brief outline of

the facts that the court had previously reviewed. Thereafter, prior to imposing sentence,

the court stated that it reviewed the PSI and “all of the facts of what occurred,” reiterating

that it found Osborn’s actions “extremely violent and reprehensible.” The court noted

that it considered all of the relevant seriousness and recidivism factors, and in assuring

“that the public is protected from future crime and that [Osborn is] punished,” the court

found Osborn not amenable to community control and imposed a prison sentence.

       {¶32} Based upon the foregoing, we find the trial court did, in fact, consider the

principles and purposes of felony sentencing outlined in R.C. 2929.11 and the sentencing

factors outlined in R.C. 2929.12 prior to sentencing. Although Osborn disagrees with the
trial court’s imposition of a minimum prison sentence on his first-degree felony offenses

while imposing the maximum prison sentence on his third-degree felony, we are mindful

that trial courts have broad discretion in fashioning felony sentences. State v. Long, 138

Ohio St.3d 478, 2014-Ohio-849, 8 N.E.3d 890 (O’Connor, C.J., concurring); State v.

Anderson, 2016-Ohio-7044, 62 N.E.3d 229, ¶ 1 (8th Dist.) (“There is arguably nothing

more unassailable than the trial court’s discretion to fashion final sentences.”). “The

General Assembly has afforded judges great discretion in fashioning proper sentences,

constrained only by guideposts that require the sentencing judge to consider certain

factors that help determine the seriousness of the crime and the likelihood of recidivism.”

 Long at ¶ 36, citing R.C. 2929.12. And in this case, the record demonstrates the trial

court considered such guideposts.

       {¶33} To the extent that Osborn disagrees with the court’s consideration of the

sentencing factors, how the court weighed the factors, or the type of sentence imposed,

we have no jurisdiction for review.       See Switzer, 8th Dist. Cuyahoga No. 102175,

2015-Ohio-2954, at ¶ 12. The trial court has the “‘discretion to determine the weight to

assign a particular statutory factor.’” Id., quoting State v. Arnett, 88 Ohio St.3d 208, 215,

2000-Ohio-302, 724 N.E.2d 793; see also R.C. 2929.12(A).                And a defendant’s

disagreement with the trial court’s discretion and the manner in which it weighed each

factor does not make a sentence contrary to law. State v. Ongert, 8th Dist. Cuyahoga No.

103208, 2016-Ohio-1543, ¶ 14; State v. D.S., 10th Dist. Franklin No. 15AP-790,

2016-Ohio-2856, ¶ 15.
      {¶34} We also find no impermissible judicial factfinding in this case. The Ohio

Supreme Court has held that judicial factfinding necessary to impose consecutive

sentences does not violate the Sixth Amendment. State v. Ruvolo, 8th Dist. Cuyahoga

No. 102569, 2015-Ohio-5417, ¶ 13, citing State v. Hodge, 128 Ohio St.3d 1,

2010-Ohio-6320, 941 N.E.2d 768; Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659.

      {¶35} Here, before imposing consecutive sentences, the trial court noted Osborn’s

juvenile record containing similar offenses and commented on the facts as summarized in

Osborn’s presentence investigation report. It found Osborn’s conduct of breaking into a

home while pretending to be a police officer, assaulting individuals in the home, and

causing great fear to be “a horrendous violent crime,” and therefore found consecutive

sentences proper.

      {¶36} First, the court may consider Osborn’s prior record in determining an

appropriate sentence without engaging in improper judicial factfinding. State v. Lewis,

8th Dist. Cuyahoga No. 102939, 2015-Ohio-5267, ¶ 29. Second, the court’s comments

regarding the facts of the incident that gave rise to the charges were gleaned from the

presentence investigation report the court had ordered and reviewed prior to sentencing.

The trial court may consider “any reliable evidence in the record” when sentencing a

defendant, including a PSI. State v. Holt, 8th Dist. Cuyahoga No. 103772,

2016-Ohio-5246, ¶ 10, fn. 1, citing State v. Hinton, 8th Dist. Cuyahoga No. 84582,

2005-Ohio- 3427, ¶ 12; R.C. 2929.19(B).
       {¶37} We therefore find the trial court considered the appropriate statutory factors

before sentencing Osborn. Further, we find the trial court did not engage in improper

judicial factfinding. Osborn’s first and second assignments of error are overruled.

                                C. Consecutive Sentences

       {¶38} In his third assignment of error, Osborn contends that the trial court failed to

make the proper findings before imposing consecutive sentences. He also contends, in

his fifth and final assignment of error, that the court subjected him to unconstitutional

multiple punishments by ordering the firearm specifications to be served consecutively.

       {¶39} In order to impose consecutive sentences, the trial court must make findings

set forth in R.C. 2929.14(C)(4) and incorporate those findings into the journal entry of

sentence. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 37. R.C.

2929.14(C)(4) provides that the trial court must find that consecutive sentences are

necessary to protect the public from future crime or to punish the offender, that such

sentences would not be disproportionate to the seriousness of the conduct and to the

danger the offender poses to the public, and that one of the following applies:

       (a)    The offender committed one or more of the multiple offenses while
              the offender was awaiting trial or sentencing, was under a sanction
              imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
              Revised Code, or was under postrelease control for a prior offense.

       (b)    At least two of the multiple offenses were committed as part of one
              or more courses of conduct, and the harm caused by two or more of
              the multiple offenses so committed was so great or unusual that no
              single prison term for any of the offenses committed as part of any of
              the courses of conduct adequately reflects the seriousness of the
              offender’s conduct.
       (c)    The offender’s history of criminal conduct demonstrates that

              consecutive sentences are necessary to protect the public from future

              crime by the offender.

       {¶40} Compliance with R.C. 2929.14(C)(4) requires the trial court to make the

statutory findings at the sentencing hearing, “and by doing so it affords notice to the

offender and to defense counsel.” Bonnell at ¶ 29. “Findings,” for these purposes,

means that “‘the [trial] court must note that it engaged in the analysis’ and that it ‘has

considered the statutory criteria and specifie[d] which of the given bases warrants its

decision.’” Id. at ¶ 26, quoting State v. Edmonson, 86 Ohio St.3d 324, 326, 715 N.E.2d

131 (1999). Further, the reviewing court must be able to determine that the record

contains evidence to support the findings.        State v. Davis, 8th Dist. Cuyahoga No.

102639, 2015-Ohio-4501, ¶ 21, citing Bonnell at ¶ 29.

       {¶41} We find in this case that the record demonstrates the trial court made the

requisite R.C. 2929.14(C)(4) findings in support of consecutive sentences.              Upon

imposing sentence, the court stated as follows:

       I’m also advising you that a consecutive prison term is necessary to protect
       the community and punish you, the offender.                 And it’s not
       disproportionate. And I find the harm is so great or unusual that a single
       term does not adequately reflect the seriousness of your conduct and that
       your criminal history shows that a consecutive sentence is necessary to
       protect the public.

       First, as I’ve already placed on the record, you have a juvenile record of the

       same offenses, one of each, burglary and robbery. In addition to that, I find

       that this was a horrendous violent crime and that you broke into someone’s
       house pretending to be a police officer. Once in the home, you, with

       weapons, assaulted individuals in the home and caused great fear from what

       I’ve read through the presentence investigation report. Therefore, I find

       that a consecutive prison sentence is necessary to protect the public and to

       punish you, the offender.

       {¶42} Although the trial court did not recite verbatim the second finding that

consecutive sentences “would not be disproportionate to the seriousness of the conduct

and to the danger the offender poses to the public,” the trial court is not required to give a

“talismanic incantation” of the words of the statute, provided the necessary findings are

found in the record. Bonnell at ¶ 37. When making the consecutive sentence findings,

“a word-for-word recitation of the language of the statute is not required, and as long as

the reviewing court can discern that the trial court engaged in the correct analysis and can

determine that the record contains evidence to support the findings, consecutive sentences

should be upheld.” Bonnell at ¶ 29.

       {¶43} Here, the court stressed the seriousness of the crime in articulating that two

of the three given bases warranted its decision, where the statute requires only one of the

findings under R.C. 2929.14(C)(4)(a)-(c). The court found that “the harm is so great or

unusual that a single term does not adequately reflect the seriousness” of Osborn’s

conduct, under R.C. 2929.14(C)(4)(b), in addition to finding that Osborn’s criminal

history demonstrates that consecutive sentences are necessary to protect the public from

future crime by Osborn, the offender, under R.C. 2929.14(C)(4)(c).
       {¶44} Additionally, the court emphasized the “horrendous” and “violent” nature of

the crime whereby Osborn instilled great fear in his victims by invading their home in

such a violent manner under the guise of being a police officer. The court’s remarks,

viewed in their entirety, reflect that the court engaged in the appropriate analysis and

placed the finding on the record. State v. Jackson, 8th Dist. Cuyahoga No. 104991,

2017-Ohio-7167, ¶ 13; State v. Amey, 8th Dist. Cuyahoga Nos. 103000 and 103001,

2016-Ohio-1121, ¶ 16 (stating the court’s finding that consecutive sentences “would not

be disproportionate” complied with the statute when considering the court’s additional

remarks). We therefore can discern the trial court found that consecutive sentences are

not disproportionate to the seriousness of Osborn’s conduct and to the danger he poses to

the public. State v. Blevins, 8th Dist. Cuyahoga No. 105023, 2017-Ohio-4444, ¶ 25.

       {¶45} Osborn’s third assignment of error is overruled.

       {¶46} Osborn also contends that the court erred when it sentenced him to

consecutive sentences for the two, three-year firearm specifications. He argues that

because the same firearm was used in the same incident, the firearm specifications ought

to have merged. This argument is without merit.

       {¶47} Ordinarily, a trial court is prohibited from imposing more than one prison

term for firearm specifications “associated with felonies ‘committed as part of the same

act or transaction.’” State v. Nelson, 8th Dist. Cuyahoga No. 104336, 2017-Ohio-5568, ¶

81, citing R.C. 2929.14(B)(1)(b). The statute provides an exception, however, to this

general rule:
      If an offender is convicted of or pleads guilty to two or more felonies, if one
      or more of those felonies are aggravated murder, murder, attempted
      aggravated murder, attempted murder, aggravated robbery, felonious
      assault, or rape, and if the offender is convicted of or pleads guilty to a
      specification of the type described under division (B)(1)(a) of this section,
      [i.e. a specification of the type described in R.C. 2941.141, 2941.144, or
      2941.145], in connection with two or more of the felonies, the sentencing
      court shall impose on the offender the prison term specified under division
      (B)(1)(a) of this section for each of the two most serious specifications of
      which the offender is convicted or to which the offender pleads guilty and,
      in its discretion, also may impose on the offender the prison term specified
      under that division for any or all of the remaining specifications.

R.C. 2929.14(B)(1)(g).

      {¶48} Pursuant to R.C. 2929.14(B)(1)(g), therefore, the trial court must impose

prison terms for the two most serious specifications and it has discretion to impose a

sentence for any other specification. State v. Nitsche, 2016-Ohio-3170, 66 N.E.3d 135, ¶

53 (8th Dist.), citing State v. James, 2015-Ohio-4987, 53 N.E.3d 770, ¶ 41 (8th Dist.).

And the multiple terms for the firearm specifications must be served consecutively:

      “While the General Assembly did not include the word ‘consecutive’ in

      R.C. 2929.14(B)(1)(g), it nonetheless carved out an exception to the general

      rule that a trial court may not impose multiple firearm specifications for

      crimes committed within a single transaction. The mandatory language of

      the statute (‘the court shall impose’) also indicates the General Assembly’s

      intention that the defendant serve multiple sentences for firearm

      specifications associated with the enumerated crimes, such as murder or

      felonious assault. Had the Legislature intended a per se rule that sentences

      for firearm specifications must be served concurrent with one another, it
       could have stated as much. Or, the Legislature could have chosen not to

       codify R.C. 2929.14(B)(1)(g), which serves as an exception to the rule that

       multiple firearm specifications must be merged for purposes of sentencing

       when the predicate offenses were committed as a single criminal

       transaction.”

State v. Vanderhorst, 8th Dist. Cuyahoga No. 97242, 2013-Ohio-1785, ¶ 10, quoting State

v. Isreal, 12th Dist. Warren No. CA2011-11-115, 2012-Ohio-4876, ¶ 73.

       {¶49} Here, Osborn pleaded guilty to two or more felonies, including one count of

aggravated burglary and three counts of aggravated robbery. He also pleaded guilty to

the three-year firearm specifications in violation of R.C. 2941.145(A) that accompanied

Count 1, aggravated burglary, and Count 3, aggravated robbery.                Under R.C.

2929.14(B)(1)(g), the court was therefore required to impose consecutive sentences on

each of the firearm specifications. Nelson at ¶ 81; Nitsche at ¶ 53; Vanderhorst at ¶ 10.

Thus, the trial court’s imposition of consecutive three-year sentences on the firearm

specifications was not improper.

       {¶50} Osborn’s fifth and final assignment of error is overruled.

       {¶51} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, PRESIDING JUDGE

MELODY J. STEWART, J., and
PATRICIA ANN BLACKMON, J., CONCUR